[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                                                      APRIL 1, 2011
                                            No. 10-14032
                                                                       JOHN LEY
                                      ________________________          CLERK

                                D.C. Docket No. 0:08-cv-60630-CMA

EQUITY INVESTMENT PARTNERS, LP,

llllllllllllllllllllllllllllllllllllllll                             Plaintiff-Counter-
                                                                   Defendant-Appellant,

                                              versus

KARIN LENZ,

llllllllllllllllllllllllllllllllllllllll                               Defendant-Cross-
                                                                     Defendant-Appellee,

UNITED STATES OF AMERICA,
Internal Revenue Service,

llllllllllllllllllllllllllllllllllllllll                      Defendant-Cross-Claimant-
llllllllllllllllllllllllllllllllllllllll                     Counter-Claimant-Appellee.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________


                                           (April 1, 2011)
Before BARKETT and HULL, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:

       Equity Investment Partners, LP appeals the district court’s final judgment,

entered after a bench trial, holding that the United States’ federal tax lien on

certain real property located in Florida has priority over Equity’s mortgages on the

same property under 26 U.S.C. § 6323. After hearing witness testimony at trial,

the district court made adverse credibility findings that resolved the factual issues

in this case, and to which we defer. Based thereupon, we find no reversible error

in the district court’s final judgment in favor of the United States.

       AFFIRMED.




       *
          Honorable Harvey E. Schlesinger, United States District Judge for the Middle District
of Florida, sitting by designation.

                                               2